department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil cc pa apjp postf-110339-02 memorandum for area_counsel heavy manufacturing transportation large mid-size business division cc lm hmt new attn leslie spiegel from john j mcgreevy assistant to the branch chief branch administrative provisions and judicial practice cc pa apjp b01 subject overpayment interest this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year g h i j k postf-110339-02 issue where the service offsets an overpayment for year against an underpayment for year whether the taxpayer is entitled to overpayment interest under sec_6611 from the return_due_date of the underpayment against which the overpayment is credited to the later date that the underpayment actually arose and the offset was effective conclusion where the service offsets an overpayment for year against an underpayment for year the corporate taxpayer is entitled to overpayment interest under sec_6611 from march year the date the overpayment arose to march year the due_date of the year return to which the overpayment was applied facts the taxpayer filed a return for year on september year it reported an overpayment of dollar_figureg and elected to credit the overpayment to year the dollar_figureg credit elect was not needed to satisfy any estimated_tax payments for year because they were paid in full with other funds the taxpayer was audited for year and year an audit deficiency was determined for year of dollar_figureh an audit overpayment was determined for year of dollar_figurei this audit overpayment was applied to year in the amount of dollar_figurej and to year in the amount of dollar_figurek the service computed interest on the year audit overpayment applied to year from march year to march year law and analysis sec_6611 provides that interest shall be allowed and paid i n the case of a credit from the date of the overpayment to the due_date of the amount against which the credit is taken the due_date is defined in sec_301_6611-1 as the last day fixed by law or regulation for the payment of the tax determined without regard to any extension of time sec_6151 provides that the date prescribed for payment is the date fixed for filing the return determined without regard to any extension of time to file for corporate calendar_year taxpayers under sec_6072 the date prescribed for filing is march 15th following the close of the calendar_year applying these provisions where the service offsets an overpayment for year against an underpayment for year the corporate taxpayer is entitled to overpayment interest under sec_6611 from march year the date the overpayment arose to march postf-110339-02 year the due_date of the year return to which the overpayment was applied see 50_fedclaims_140 the taxpayer contends that 588_f2d_342 2d cir and sequa corp v united_states ustc big_number s d n y support its position these cases however interpret sec_6601 which requires taxpayers to pay interest if any amount of internal revenue tax is not paid on or before the last date prescribed for payment unlike avon products and sequa corp the issue here involves the calculation of overpayment interest under sec_6611 not deficiency_interest under sec_6601 both the courts in marsh mclennan and avon products recognized the distinction between sec_6601 and sec_6611 there has been no change in the national_office position on this issue and the marsh mclennan case further supports this position this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call our office at if you have any further questions
